                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


In re:                                         )       Case No. 13-42400 (AIH)
         Lisa Centric                          )
                                               )       Chapter 7
                                               )
                                               )
                               Debtor          )       Judge Arthur I. Harris

                 MOTION OF UNITED STATES TRUSTEE FOR ENTRY
                OF AN ORDER REOPENING CASE, DEFER FILING FEE,
               AND DIRECTING APPOINTMENT OF CHAPTER 7 TRUSTEE

         Daniel M. McDermott, United States Trustee for Region 9 (the “United States Trustee”),

by and through his undersigned counsel, pursuant to his administrative responsibilities, hereby

moves (the “Motion”), pursuant to section 350(b) of title 11 of the United States Code (the

“Bankruptcy Code”) and Rule 5010 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rule”), this Court for entry of an order (i) reopening the above-captioned chapter 7

case of Lisa A. Centric (“Debtor”); (ii) deferring the filing fee in connection with this Motion

until the chapter 7 trustee makes a final distribution in the Debtor’s case; and (iii) directing the

appointment of a chapter 7 trustee to investigate and administer a recently discovered asset. In

support of this Motion, the United States Trustee states the following:

Jurisdiction

         1. Court has jurisdiction over this matter under 28 U.S.C. §§ 1334(a) and (b); 28 U.S.C.

§§ 157(a) and (b); and 28 U.S.C. § 151, and General Order No. 2012 entered on April 4, 2012 by

the United States District Court. This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A)

and (B). The United States Trustee has standing to file this Motion pursuant to 11 U.S.C. §§ 307

and 350 and 28 U.S.C. § 586(a)(5).




 13-42400-aih       Doc 65     FILED 01/31/19       ENTERED 01/31/19 12:40:09             Page 1 of 4
        2.   Under 28 U.S.C. § 586, the United States Trustee is generally charged with

monitoring the federal bankruptcy system. See Morgenstern v. Revco D.S., Inc. (In re Revco D.S.,

Inc.), 898 F.2d 498, 500 (6th Cir. 1990).

        3.   Under section 307 of the Bankruptcy Code, the United States Trustee has standing

 to be heard on the Motion.

Background

        4.   On October 31, 2013 Debtor filed a voluntary petition for relief under chapter 7

of the Bankruptcy Code. The United State Trustee appointed Mark A. Beatrice to serve as chapter

7 trustee (“Trustee”). The Trustee held and concluded the first meeting of creditors pursuant to

section 341 of the Bankruptcy Code on December 10, 2013.

        5. The Trustee recovered assets in the case and on January 31, 2018 filed a Final

Report and Account. See Docket No.58. The Trustee distributed all funds and on May 15,

2018, a Final Account was filed and the case was closed. See Docket Nos. 63 and 64.

        6. Recently, it has come to the attention of the United States Trustee that additional funds

have become available and these funds appears to be an asset of the estate.

        7. Section 350(b) of the Bankruptcy Code and Bankruptcy Rule 5010 provide for the

reopening of a bankruptcy case to administer assets or for other cause. The United States Trustee

is requesting that the Court reopen the case and allow him to appoint a chapter 7 trustee to

investigate and collect all assets due the estate.

        8. The United States Trustee requests the filing fee to reopen the case is deferred until the

chapter 7 trustee makes a final distribution in the Debtor’s case.




                                                     2




 13-42400-aih       Doc 65     FILED 01/31/19            ENTERED 01/31/19 12:40:09     Page 2 of 4
       9. Based on the foregoing, the United States Trustee asserts that he has met the burden

under section 350(b) of the Bankruptcy Code and Bankruptcy Rule 5010, and contends that

granting the requested relief is appropriate under the facts of this case.

       WHEREFORE, the United States Trustee respectfully requests this Court enter an order

pursuant to 11 U.S.C. §350 and Fed. R. of Bank. Proc. 5010 reopening this case, directing the

appointment of a trustee to investigate and collect recently discovered assets, and deferring

payment of any fees until final distribution in the case.

                                                              Respectfully Submitted,

                                                              Daniel M. McDermott
                                                              United States Trustee, Region 9

                                                        by: /s/ Maria D. Giannirakis__________
                                                              Maria D. Giannirakis (0038220)
                                                              Trial Attorney
                                                              United States Department of Justice
                                                              Office of the U.S. Trustee
                                                              201 Superior Avenue East, Ste. 441
                                                              Cleveland, Ohio 44114
                                                              (216) 522-7800, Ext. 222
                                                              (216) 522-7193 (facsimile)




                                                  3




 13-42400-aih      Doc 65      FILED 01/31/19         ENTERED 01/31/19 12:40:09         Page 3 of 4
                                      Certificate of Service

              I certify that on January 31, 2019 a true and correct copy of the Motion of United
States Trustee for Entry of an Order Reopening Case, Deferring Filing Fee, and Directing
Appointment of Chapter 7 Trustee was served upon the following in the manner indicated:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

      Brent E. Baker     BBaker@mnblawyers.com, dgroubert@mnblawyers.com
      Mark A. Beatrice      dgroubert@mnblawyers.com, mbeatrice@ecf.epiqsystems.com
      David B Bokor      amps@manleydeas.com
      Timothy F. George      timgeorge@timgeorgelaw.com
      United States Trustee     (Registered address)@usdoj.gov
      Keith D Weiner      bankruptcy@weinerlaw.com

And by regular U.S. Mail, postage prepaid to:

      Lisa A. Centric
       1469 White Oak Drive, NE
       Warren OH 44484


                                                      by:   Maria D. Giannirakis
                                                            Maria D. Giannirakis (0038220)
                                                            Trial Attorney
                                                            United States Department of Justice
                                                            Office of the U.S. Trustee
                                                            201 Superior Avenue East, Ste. 441
                                                            Cleveland, Ohio 44114
                                                            (216) 522-7800, Ext. 222
                                                            (216) 522-7193 (facsimile)




                                                4




 13-42400-aih     Doc 65     FILED 01/31/19         ENTERED 01/31/19 12:40:09        Page 4 of 4
